UNITED STATES DISTRICT COURT                                    USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                   DOCUMENT
--------------------------------------------------------X       ELECTRONICALLY FILED
UNITED STATES OF AMERICA; the States                            DOC #: __________________
of CALIFORNIA, COLORADO,                                        DATE FILED: March 24, 2020
CONNECTICUT, DELAWARE, FLORIDA,
GEORGIA, HAWAII, ILLINOIS, INDIANA,
IOWA, LOUISIANA, MASSACHUSETTS,
MICHIGAN, MINNESOTA, MONTANA,
NEVADA, NEW JERSEY, NEW MEXICO,
NEW YORK, NORTH CAROLINA,
OKLAHOMA, RHODE ISLAND,
TENNESSEE, TEXAS, VIRGINIA,
WASHINGTON and WISCONSIN, the                                        13-CV-3700 (KMW)
DISTRICT OF COLUMBIA, THE CITY OF
CHICAGO and THE CITY OF NEW YORK ex                                 OPINION & ORDER
rel., STEVEN M. CAMBURN,

                                   Plaintiffs,

                 -against-

NOVARTIS PHARMACEUTICALS
CORPORATION,

                                   Defendant.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        In this qui tam suit, Relator Stephen M. Camburn (“Relator”) alleges that Defendant

Novartis Pharmaceuticals Corporation (“Novartis”) engaged in an unlawful kickback scheme to

induce physicians to prescribe Gilenya, a medication used to treat multiple sclerosis, in violation

of the False Claims Act, 31 U.S.C. § 3729, et seq., the Anti-Kickback Statute, 42 U.S.C.

§ 1320a-7b, and analogous state and municipal laws. Novartis has moved to dismiss Relator’s

Amended Complaint. Because Relator fails to plead the existence of a kickback scheme with

adequate particularity, the Amended Complaint is dismissed, without prejudice to Relator to file

a Second Amended Complaint by May 8, 2020.

                                                            1
                                        BACKGROUND

   I.      Procedural History

        Relator filed a sealed qui tam complaint against Novartis on May 31, 2013 (the

“Complaint”), alleging that Novartis engaged in a fraudulent kickback scheme to induce doctors

to prescribe Gilenya, in violation of the False Claim Act (“FCA”), the Anti-Kickback Statute

(“AKS”), and analogous state and municipal laws. (ECF No. 16.) The FCA makes it unlawful

to present false or fraudulent claims for payment to the federal government. See 31 U.S.C. §

3729. Private individuals, known as “relators,” may bring civil suits on behalf of the United

States for violations of the FCA. See id. § 3730(b). The AKS prohibits, inter alia, offering or

paying a “kickback, bribe, or rebate” in order to “induce” a person to “recommend” the purchase

of any drug covered by a “Federal health care program.” 42 U.S.C. § 1320a-7b(b)(2). Any

claim for services resulting from a violation of the AKS “constitutes a false or fraudulent claim,”

and thus is actionable under the FCA. Id. § 1320a-7b(g).

        On September 1, 2017, the United States, along with all the States and municipalities on

whose behalf the Complaint was brought, informed the Court that it had investigated Relator’s

claims and decided not to intervene. (ECF No. 18.) The Complaint was then unsealed. (ECF

No. 15.)

        On August 20, 2018, Novartis moved to dismiss the Complaint. (ECF Nos. 24–25.)

On September 10, 2018, before that motion was decided, Relator amended the Complaint (the

“Amended Complaint”). (ECF Nos. 26–27.) Novartis then moved to dismiss the Amended

Complaint. (ECF Nos. 28–29.) The United States submitted a Statement of Interest, setting

forth its view that Novartis’ motion to dismiss the Amended Complaint misstated the law

regarding scienter in the FCA context. (ECF No. 35.)



                                                     2
   II.      Facts

         Novartis manufactures Gilenya, a medication the Food and Drug Administration

approved in September 2010 to treat multiple sclerosis. (Amended Complaint (“AC”) ¶¶ 8, 88.)

From August 2010 until July 22, 2013, Relator worked as an Executive Sales Specialist at

Novartis in the Philadelphia area. (Id. ¶¶ 8–9.)

         Novartis promoted Gilenya using “speaker events.” At the speaker events, a healthcare

professional, usually a doctor, was paid to educate an audience about the benefits and drawbacks

of Gilenya. (Id. ¶ 106.) At “Peer-to-Peer” events, the speaker addressed other healthcare

professionals; at “Patient Events,” the speaker addressed prospective patients. (Id.) Novartis

paid a per-event honorarium of $1,500 to $3,500 to its speakers. (Id. ¶ 98.) Speaker events

typically took place at high-end restaurants. (Id. ¶ 106.) Novartis employed five speakers in

Relator’s Philadelphia region, four of whom were doctors and one of whom was a nurse. In

2012, the four prescribing speakers accounted for 43% of Gilenya prescriptions written in the

Philadelphia region. (Id. ¶ 111.)

         According to Relator, the speaker events did not actually serve their stated purpose of

educating healthcare professionals and prospective patients about Gilenya, but were in fact

designed to provide a facially legitimate means for Novartis to funnel kickbacks, in the form of

honoraria and lavish meals, to speaker-doctors who prescribed high volumes of Gilenya.

         Relator alleges that the speaker events did not fulfill their purported educational function.

Speakers would often present to other paid speakers, their own medical groups, physicians and

patients who had already attended Gilenya speaker events, or to no one at all. (Id. ¶ 95.)

Novartis provided slide decks for presenters to use at speaker events, but the slides repeated the

drug package label insert information and the information that sales representatives provided to

doctors at weekly office visits. (Id. ¶ 96.) In Relator’s experience, speakers presented the full
                                                       3
slide deck at only 10% of Peer-to-Peer Events and 20-30% of Patient Events. Relator recalls that

speakers usually presented the slides for about twenty minutes. (Id.) Relator does not specify

whether the full slide deck was or could be presented in this time period.

        Relator also alleges that the speaker events often exceeded Novartis’ internal spending

limits, which Relator claims indicates that the true purpose of the speaker events was to provide

speakers with a lavish meal. Novartis had a $125 per attendee spending limit for meals at

speaker events. (Id. ¶ 101.) Relator identifies five examples of speaker events that went over-

budget. (Id. ¶¶ 103–04.) Relator also alleges that Novartis’ sales staff would often alter

Novartis’ internal records to conceal the excessive spending. (Id. ¶¶ 102–03.) For each of the

aforementioned five over-budget events, Relator states that sales staff added false attendees,

“room charges,” and other false expenses to conceal the excessive spending. (Id. ¶¶ 103–04.)

        Relator claims Novartis perpetrated this scheme from 2010 or 2011 through September

10, 2018, the date of the Amended Complaint. (Id. ¶ 14.)

                                        LEGAL STANDARD

        A complaint must be dismissed if it fails to state a claim upon which relief can be

granted. Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Aschroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)).

        In addition, Rule 9(b) of the Federal Rules of Civil Procedure (“Rule 9(b)”) requires that

a complaint “alleging fraud or mistake . . . must state with particularity the circumstances

constituting fraud or mistake.” The “adequacy of particularized allegations under Rule 9(b) is . .

. case- and context-specific.” United States ex rel. Chorches v. Am. Med. Response, Inc., 865



                                                        4
F.3d 71, 81 (2d Cir. 2017) (citation omitted). As an exception to this rule, “allegations may be

based on information and belief when facts are peculiarly within the opposing party’s

knowledge.” Id. at 81–82 (citation omitted).

       “The purpose of Rule 9(b) is threefold―it is designed to provide a defendant with fair

notice of a plaintiff’s claim, to safeguard a defendant’s reputation from improvident charges of

wrongdoing, and to protect a defendant against the institution of a strike suit.” O’Brien v. Nat’l

Prop. Analysts Partners, 936 F.2d 674, 676 (2d Cir. 1991) (citation and quotation marks

omitted). District courts must “rigorously enforce” the requirements of Rule 9(b). Ross v.

Bolton, 904 F.2d 819, 823 (2d Cir. 1990).

       Plaintiffs alleging FCA claims premised on violations of the AKS must plead both the

FCA violation and the underlying kickback scheme in compliance with Rule 9(b). United States

ex rel. Polansky v. Pfizer, Inc., 822 F.3d 613, 617–18 (2d Cir. 2016); United States ex rel. Bilotta

v. Novartis Pharm. Corp., 50 F. Supp. 3d 497, 513–14 (S.D.N.Y. 2014) (Gardephe, J.). Claims

pled under FCA-analogous state and municipal laws must also be pled in compliance with Rule

9(b). United States ex rel. Arnstein v. Teva Pharms. USA, Inc., No. 13-CV-3702, 2016 WL

750720, at *11 (S.D.N.Y. Feb. 22, 2016) (McMahon, J.)

                                          DISCUSSION

       Novartis claims the Amended Complaint should be dismissed for three reasons: first,

because Relator fails to plead the existence of the alleged kickback scheme with adequate

particularity; second, because Relator fails to plead the existence of false claims with adequate

particularity; and third, because relator fails to plead scienter on the part of Novartis. The Court

finds that the Amended Complaint fails to plead the existence of a kickback scheme with

adequate particularity, and thus dismisses the Amended Complaint without addressing Novartis’



                                                      5
other contentions.

       I.      The Amended Complaint Does Not Plead the Existence of a Fraudulent
               Scheme With Adequate Particularity.

       Novartis contends that the Amended Complaint fails to plead the existence of a kickback

scheme with adequate particularity to satisfy Rule 9(b). General assertions about an alleged

scheme, unsupported by examples and details, typically are insufficient to satisfy Rule 9(b). See

United States ex rel. Smith v. New York Presbyterian Hosp., No. 06-CV-4056, 2007 WL

2142312, at * 6 & n. 43 (S.D.N.Y. July 18, 2017) (Buchwald, J.); see also United States ex rel.

Corp. Compliance Assocs. v. New York Soc’y for the Relief of the Ruptured and Crippled, No.

07-CV-292, 2014 WL 3905742, at *22 (S.D.N.Y. Aug. 7, 2014) (Castel, J.) (absence of

examples of fraudulent conduct “further underscores the Complaint’s failure to plead with

particularity violations of the Anti-Kickback Statute”). But, where a plaintiff pleads the

existence of an extensive, lengthy kickback scheme, plaintiff need not “plead the specifics with

respect to each and every instance of fraudulent conduct.” Bilotta, 50 F. Supp. 497 at 517

(citation omitted). Instead, “in setting forth a complex and far-reaching scheme, the [plaintiff]

need allege only representative samples of fraudulent conduct to satisfy Rule 9(b).” Id.at 518

(citation and quotation marks omitted).

       The crux of Relator’s allegation about the speaker events is that Novartis paid speakers to

present the same uninformative slides to audiences who had already seen the presentation before

or were otherwise unsuited to learn from the presentation, all while the speaker and other

attendees ate a lavish meal at Novartis’ expense. According to Relator, these allegations

demonstrate that the true purpose of the events was to provide kickbacks, in the form of speaker

honoraria and lavish meals, to speakers who prescribed high volumes of Gilenya, rather than to

serve a legitimate educational purpose.


                                                     6
       The alleged kickback scheme is similar to the schemes alleged in two recent cases in this

District, Bilotta and Arnstein. In both, plaintiffs claimed that pharmaceutical companies violated

the FCA and AKS by using sham speaker programs to funnel kickbacks, in the form of honoraria

and lavish meals, to doctors in exchange for prescribing certain pharmaceutical drugs. See

Arnstein, 2016 WL 750720, at *16; Bilotta, 50 F. Supp. 3d at 515–16. In both cases, the court

found that the alleged kickback schemes were pled with adequate particularity to satisfy Rule

9(b). Both courts emphasized that the operative complaints contained detailed allegations,

illustrated by specific examples, of how the sham events worked. In Bilotta, in addition to

generally alleging that the speaker events were too repetitive to be educational, plaintiff’s

complaint

       Describe[s] specific examples of alleged sham speaker events, as well as specific
       doctors who were repeat speakers or attendees. In particular, [plaintiff] lists
       twelve doctors who were paid as speakers by Novartis to give the same
       presentation to the same group of doctors over short periods of time. [The
       complaint] identifies the time period during which each doctor attended these
       speaker events, the name of the presentations, the number of repeat attendees, the
       doctor’s geographic location, and―for several of the speakers―the amount of
       compensation they received from Novartis.

Bilotta, 50 F. Supp. 3d at 516. Likewise, in Arnstein, the complaint

       provides several examples of allegedly sham programs, including one in which
       four physicians met monthly with one another and Teva sales representatives, and
       rotated the duty of giving a 15 minute presentation to each other on one of a set
       number of rote topics. The doctors were paid $1500 each time they presented. In
       a different “program” two physicians and two Teva employees sat down to
       dinner; no presentation was made and no new material discussed, but each
       physician received $2,000 for the “program.” On another occasion, a physician
       sat down to dinner with a single Teva representative, presented no medical
       materials, and was paid $2,000. The Complaint provides several more examples
       of such generosity.

Arnstein, 2016 WL 750720, at *4 (citations omitted). Recognizing the importance of these

examples to satisfying Rule 9(b), the Bilotta court noted that, although plaintiff provided

examples of sham speaker presentations given by thirteen of the fifteen doctors discussed in its

                                                     7
complaint, plaintiff failed to provide such details about two of the doctors. 50 F. Supp. 3d at 516

n.8. The court declined to “consider[] these two doctors in determining the sufficiency of the

[operative complaint].” Id.

       Here, the Amended Complaint lacks the detailed allegations and representative examples

that enabled the Bilotta and Arnstein complaints to survive dismissal under Rule 9(b). Relator

presents five examples of speaker events to illustrate his general allegations: a January 31, 2013

event at which Dr. H.W. spoke; an April 9, 2013 event at which Dr. S.R. spoke; an April 11,

2013 event at which Dr. H.C. spoke; a June 11, 2013 event at which Dr. R.B. spoke; and an

August 22, 2012 event at which Dr. M.K. spoke. (AC ¶¶ 103–04.) The Amended Complaint

alleges that each of these events took place at a high-end restaurant and exceeded Novartis’ $125

per attendee internal budget limit, and that sales personnel altered Novartis’ internal records to

conceal the excess. The Amended Complaint provides no further details about the events

involving Drs. H.W, S.R., H.C., and R.B., aside from a headcount of attendees and the names of

the Novartis personnel who organized the events. (Id.)

       Relator provides slightly more detail about Dr. M.K.’s speaker event, but fails to allege

that this event was representative of the alleged scheme. The Amended Complaint states that Dr.

M.K.’s August 22, 2013 event in Philadelphia was attended by ten people, including doctors,

nurses, medical students, and medical assistants, as well as Relator and several other Novartis

employees. (Id. ¶¶ 103, 123.) The bill exceeded Novartis’ $125 per attendee spending limit.

(Id.) The Novartis account manager who organized the event added fictitious names to the

attendance sign-in sheet to reduce the price per person. (Id. ¶ 124.) The Amended Complaint

does not allege that any of the attendees had attended other Gilenya speaker events or were

otherwise improper, or make any allegations about the educational value of Dr. M.K.’s



                                                     8
presentation.1

          Thus, the examples in the Amended Complaint are representative of Relator’s general

allegations only with respect to the allegation that the speaker events exceeded Novartis’ internal

spending limits. The fact that some speaker events went over-budget, and that Novartis

salespeople concealed the excess spending in Novartis’ internal records, is not enough to allege a

kickback scheme orchestrated by Novartis. This is particularly so because the Amended

Complaint makes no allegations about why sales personnel concealed the excessive spending,

whether they were instructed to do so, who the falsification was meant to deceive, or what role

the falsification played in the alleged kickback scheme.

          All of the other allegations about the speaker events in the Amended Complaint—that the

speaker events lacked educational value, were given to repeat attendees, were given by one paid

speaker to another, were given to no one at all, etc.—are unsupported by such concrete details as

the dates on which individual events took place, the names of the speaker and the audience

members, whether the attendees attended other speaker events, or the content of the speakers’

presentations. Although Relator claims that Novartis’ slide deck was sometimes not fully

presented, Relator does not tether this allegation to any specific events, or explain whether events

at which the slide deck was partially or fully presented served an educational purpose.

          Although specific examples of fraudulent events may not always be necessary to

adequately plead a fraud case like the one Relator alleges, the Court finds that the absence of


   1
       The Amended Complaint alleges that Dr. M.K. did not live in Philadelphia, and that he requested, and was
       given, three speaker events during the trip to Philadelphia. The August 22, 2013 event was one of these
       speaker events. (AC ¶ 123.) This allegation leaves unclear whether the individual events served a legitimate
       purpose. Furthermore, the Amended Complaint does not explain why Dr. M.K.’s unwillingness to travel to
       Philadelphia without the promise of multiple speaking engagements was unreasonable, let alone how it would
       prove that the speaker events functioned as kickbacks. The Amended Complaint does not even allege from
       where Dr. M.K. was travelling. Without further detail, the Court cannot evaluate the propriety of Dr. M.K.’s
       trip to speak in Philadelphia.

                                                               9
such examples requires dismissal in this case. Relator claims he attended and organized speaker

events, yet he fails to state that any one of them was sufficiently representative of other speaker

events. See Concha v. London, 62 F.3d 1493, 1503 (9th Cir. 1995) (“Rule 9(b) . . . requires that

plaintiffs specifically plead those facts . . . to which they can reasonably be expected to have

access.”). Without specific details and concrete examples of the fraudulent conduct involved in

the multi-year, nationwide kickback scheme that Relator alleges, Novartis would be hard-pressed

to respond to Relator’s Amended Complaint or even to know which events were allegedly

fraudulent. The Court likewise cannot evaluate whether the Gilenya speaker events were

fraudulent on the basis of the allegations contained in the Amended Complaint.

       The Amended Complaint’s allegations about other indicia of fraud fare no better under

Rule 9(b). For instance, Relator alleges that Novartis paid doctors honoraria for events that

Novartis cancelled, a practice that purportedly shows that the true purpose of the events was to

pay honoraria, not to educate. (AC ¶ 99.) Relator alleges that Novartis paid speakers a total

amount of approximately $500,000 between 2011 and 2013, for over 250 cancelled events, and

identifies three doctors―Drs. J.B., A.B., and B.K.―who allegedly received payments for

cancelled events and wrote high volumes of Gilenya prescriptions. (Id.) Relator fails to identify

a single cancelled event, let alone the circumstances or timing of the cancellation. Relator

presents no anecdotal or statistical data from which the Court could infer that the cancellations

were part of a kickback scheme. Although Relator claims Novartis stopped paying for cancelled

programs in 2013, when the United States charged Novartis with conducting sham speaker

programs in relation to some cardiovascular drugs, Relator alleges no connection between those

charges and the Gilenya speaker program. This lack of detail leaves the Court unable to evaluate

the legitimacy of these cancellations and does not give Novartis notice of which cancellations



                                                     10
were allegedly improper.

         The Amended Complaint also alleges that Novartis improperly supplied doctors with

marketing DVDs. The Amended Complaint alleges that Novartis provided speakers with

customized DVDs to provide to patients, which were intended to help doctors recruit new

patients and thus improve Gilenya’s market share. (Id. ¶ 105.) The Amended Complaint does

not state in what way or ways Novartis’ supplying doctors with DVDs advanced the purported

fraud.

         The Amended Complaint also alleges that Novartis scheduled so many speaker events

that the events could not have served a legitimate purpose. The Amended Complaint alleges that

Vince Schaeffer, the supervising manager of Relator’s Philadelphia region, required his sales

team to schedule 96 Patient Events and 32 Peer-to-Peer Events in 2012. (Id. ¶¶ 106–07.)

Relator claims this was an “excessive and unnecessary” number of events (Id. ¶ 109) that was

higher than the number of events held by Novartis’ competitors (Id. ¶ 107). Relator states that

the 2,000 speaker events held in 2013 were excessive relative to the 400,000 multiple sclerosis

patients in the United States. (Id. ¶¶ 93, 127.) But the Amended Complaint supplies no basis for

Relator’s contention that the events were so numerous as to indicate that they were part of a

kickback scheme. The Amended Complaint alleges that Novartis did not use “needs-

assessment” to determine the number of speaker events (Id. ¶ 97), but this allegation does not,

without more detail, adequately allege that the number of events was driven by an intention to

bribe doctors to prescribe Gilenya.

         Relator’s allegations about Novartis’ return-on-investment analysis suffers from the same

deficiency. Relator alleges that Novartis tracked each speaker’s prescriptions to determine the

ROI of the speaker program, and “engaged in conversations with the sales force when physicians



                                                    11
. . . were not meeting minimum prescription levels.” (Id. ¶ 133.) When a speaker’s prescriptions

decreased, Novartis “would want to know why and would often discuss whether using a different

speaker or reducing a speaker’s commitments was necessary under the circumstances.” (Id.)

The Amended Complaint does not clearly allege what actions, if any, Novartis took on the basis

of its ROI analysis, or allege a single example of an occasion on which any such action was

taken.2 The Amended Complaint does not allege a relationship between any doctor’s prescribing

activities and his or her participation in the Gilenya speaker program. Relator alleges that the

four doctor-speakers in his Philadelphia region were high-prescribers, but does not allege that

Novartis selected its speakers based on their prescribing habits, or that any speaker prescribed

more Gilenya after joining the speaker program. In Bilotta, by contrast, the operative complaint

alleged that Novartis tracked the ROI of its speaker events and invited doctors to be speakers

based on the number of prescriptions a speaker wrote for Novartis drugs, and supplied specific

examples of speakers whose prescribing activity and speaking assignments increased in tandem.

See Bilotta, 50 F. Supp. 3d at 503, 516–17. Likewise, in Arnstein, the operative complaint

alleged that Teva permitted speakers to continue speaking only if they met minimum prescription

requirements and “added” speakers based on its ROI analysis. See Arnstein, 2016 WL 75020, at

*3, 16–17. The Arnstein complaint also alleged specific examples of doctors who were denied

further speaker engagements because of their decreasing prescription numbers. See id. Such

specific descriptions of the role of ROI analysis in the kickback scheme are missing from the

instant Amended Complaint.

   2
       The Amended Complaint does allege that Schaeffer “had little to no interest” in using the services of Novartis’
       one non-doctor speaker, who was a registered nurse, because Schaeffer believed a non-prescribing speaker
       would generate insufficient ROI. (AC ¶ 120.) But this allegation is undercut by Relator’s allegation that this
       nurse spoke ten times in 2012, less than the 17.5 times the average doctor speaker spoke, but not a number
       plausibly indicative, without more explanation, of “no interest.” (Id. ¶ 112.) In any event, whether Novartis
       employed nurses to speak at Patient Events says little about whether Novartis used speaker events to reward
       doctors for prescribing Gilenya.

                                                               12
          Finally, Relator’s allegations of statements by Novartis personnel do not make up for the

inadequacies in the Amended Complaint. Relator claims, for instance, that Schaeffer, Relator’s

supervising manager, stated, on one occasion, that the true value of the speaker events was

“taking care of the speaker.” (AC ¶ 113.) Relator also alleges that James Pizano, a strategic

account manager, stated that, because Novartis was scheduling fewer speaker events in 2013, the

company would have to find new ways to “show [a high-prescribing doctor] love and keep him

happy.” (Id. ¶ 118.) Neither of these statements, nor any of the other ones Relator identifies, is

tied to any actions taken by Novartis, and none explicitly refers to kickbacks. In the absence of

sufficiently particularized allegations about the alleged kickback scheme itself, these statements

do not render the Amended Complaint compliant with Rule 9(b).

          Taken together, the allegations in the Amended Complaint do not adequately plead the

existence of a kickback scheme with sufficient particularity to satisfy Rule 9(b). The Court

therefore dismisses the Amended Complaint. 3

          II.      Relator is Granted Leave to Amend His Complaint.

          “District courts typically grant plaintiffs at least one opportunity to plead fraud with

greater specificity when they dismiss under Rule 9(b).” ATSI Commc’ns, Inc. v. Shaar Fund,

Ltd., 493 F.3d 87, 108 (2d Cir. 2007). Here, Relator has amended his complaint only once, as of

right. The Court accordingly grants Relator leave to amend his complaint.

          The Court does not reach Novartis’ contentions that the Amended Complaint must be

   3
       The Court is not persuaded by Relator’s supplemental authority, Purcell v. Gilead Scis., Inc., No. 17-CV-3523,
       2020 WL 762473 (E.D. Pa. Feb. 13, 2020). The allegations in Purcell were far more specific than those in the
       instant Amended Complaint. For instance, the plaintiff in Purcell made detailed allegations about how the
       defendant pharmaceutical company used data analysis to identify high prescribers for inclusion in its advisory
       board and speaker programs; about how, on one occasion, defendant granted a doctor’s request to be included
       in an advisory board meeting because the program offered convenient free travel, even though the doctor’s
       presence served no legitimate business purpose; how the vast majority of high prescribers of defendant’s
       pharmaceutical drug were paid participants in speaker programs and advisory boards; and how defendant
       invited so many doctors to a particular advisory board meeting that it was unlikely the meeting could serve a
       legitimate purpose. See id. at *3–5. In addition, of course, Purcell does not bind this Court.

                                                              13
dismissed because it (1) fails to plead the existence of false claims with sufficient particularity

and (2) fails to adequately plead scienter on the part of Novartis. The Court also does not reach

the United States’ Statement of Interest, which sets forth the United States’ position on the law

of scienter in the context of this case. The Court cannot productively address these contentions

until (and if) Relator sufficiently alleges the existence of the kickback scheme upon which the

falsity of the alleged claims is premised.


                                          CONCLUSION

       For the foregoing reasons, the Court grants Novartis’ motion to dismiss, pursuant to Rule

9(b), and grants Relator leave to amend his complaint by May 8, 2020, to comply with Rule

9(b)’s requirements.




       SO ORDERED.

Dated: New York, New York
       March 24, 2020                                           /s/ Kimba M. Wood
                                                                 KIMBA M. WOOD
                                                              United States District Judge




                                                     14
